Warner, C. J.
This was an application for certiorari under the provisions of the 3980th section of the Eevised Code, from the decision of a Justices Court. The petition was filed in the Clerk’s office as required by the Code, and the Clerk issued the writ of certiorari, directed to the Justice whose decision was complained of, who made his return in obedience thereto. The plaintiffs gave the defendant notice that he had filed in the Clerk’s office his petition for writ of certiorari, and that the same would stand for trial at the March Term of the Court, 1867. A motion was made in the Court below to dismiss the certiorari upon the ground, that the notice of filing the petition for certiorari in the Clerk’s office, was not a sufficient notice under the law, and not the notice required by law. The Court over-ruled the motion and defendant excepted. We think the notice given of the filing the petition for certiorari was sufficient under the law, in this case. When a certiorari is applied for under the provisions of the Code, other than from the decision of the Inferior Court, and Court of Ordinary, which require the sanction of the Judge, no notice *526of the sanction of the writ of certiorari is required; but a notice that a petition for a writ of certiorari has been filed in the office of the Clerk of the Superior Court for the removal of a case from a Justices Court to the Superior Court, is a sufficient notice under tne law; the sanction of the Judge not being required to the writ in such cases, notice thereof is not necessary. To correct the errors in a Justices Court a certiorari is obtained by filing a petition therefor in the Clerk’s office. To correct the errors in the Inferior Court or Court of Ordinary, the sanction of the Judge is required, and notice of such sanction, must be given. In the one case, notice of the filing the petition must be given; in the other, notice of the sanction of the writ.
The grounds of error were sufficiently set forth in the petition to enable the Court to understand and decide upon them.The Court below also had the discretion to allow the amendment. We find no error in the judgment of the Court ordering a new trial in the case.
Let the judgment of the Court below be affirmed.